NO. 07-07-0384-CR and 07-07-0385-CR

IN THE COURT OF APPEALS

FOR THE SEVENTH DISTRICT OF TEXAS

AT AMARILLO

PANEL A

MAY 13, 2008
______________________________

RITO L. PEREZ, APPELLANT

V.

THE STATE OF TEXAS, APPELLEE
_________________________________

FROM THE 121ST DISTRICT COURT OF YOAKUM COUNTY;

NO. 2525, 2526; HONORABLE KELLY G. MOORE, JUDGE
_______________________________


Before CAMPBELL and HANCOCK and PIRTLE, JJ.
ON MOTION TO DISMISS
          Before the Court is appellant’s motion to dismiss his appeals pursuant to Rule 42.2
of the Texas Rules of Appellate Procedure.  Rule 42.2 states that at any time before the
appellate court’s decision, the court may dismiss an appeal upon the appellant’s motion. 
Tex. R. App. P. 42.2(a).  The appellant and his attorney must sign the written motion to
dismiss.  Id.  
          All of the requirements of Rule 42.2(a) have been satisfied.  The Court has
considered appellant’s motion and concludes the motion should be granted and the
appeals should be dismissed.
          Accordingly, the appeals are dismissed.  No motion for rehearing will be entertained
and our mandates will issue forthwith.  
 
                                                                           Mackey K. Hancock
                                                                                     Justice




Do not publish.   

	Accordingly, the judgment of the trial court is affirmed.

							Brian Quinn
							  Justice		
 
Do not publish.
 
 
 

1. West did state that he at no time actually saw appellant holding the wallet.  Rather, it appeared to
him that the item had slipped through her pant leg onto the floor next to her feet.